                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                              NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     TROY SMITH,                                        Case No. 19-cv-08152-SI
                                  10                    Petitioner,
                                                                                            SCHEDULING ORDER
                                  11              v.

                                  12     RONALD DAVIS,
Northern District of California
 United States District Court




                                  13                    Respondent.

                                  14

                                  15

                                  16          Troy Smith has filed a petition for writ of habeas corpus to challenge his 2006 conviction in
                                  17   the San Francisco County Superior Court for burglary, robbery and other crimes stemming from the
                                  18   robbery of a jewelry store near Union Square on April 7, 2003. His petition is now before the court
                                  19   for review pursuant to 28 U.S.C. §2243 and Rule 4 of the Rules Governing Section 2254 Cases.
                                  20          This is not Smith’s first federal challenge to the conviction: his earlier federal petition for
                                  21   writ of habeas corpus was denied on the merits in 2015; the denial was affirmed by the Ninth Circuit
                                  22   in 2016. See Troy Smith v. Chappell, 11-cv-1791 SI, at Docket Nos. 43 and 54. The present petition
                                  23   for writ of habeas corpus is a second or successive petition as to which 28 U.S.C. § 2244(b) applies.
                                  24   The Ninth Circuit has granted permission for the second/successive petition to be filed. See Docket
                                  25   No. 1-1.
                                  26          When, as here, the court of appeals has authorized a second/successive petition to be filed,
                                  27   the district court then must independently determine if each newly presented claim does in fact
                                  28   satisfy the requirements of § 2244(b)(2). The statute contemplates a more searching review of the
                                   1   potentially successive/second petition by the district court after the appellate court has authorized

                                   2   the petition: only a prima facie showing is needed to obtain permission from the appellate court to

                                   3   have the petition filed, see § 2244(b)(3)(C), while the district court must dismiss any claim that fails

                                   4   to actually satisfy the requirements of § 2244(b)(1) or (2), see § 2244(b)(4).

                                   5          Smith makes no effort to show he meets the requirements of § 2244(b)(2). And Smith’s

                                   6   lengthy amended petition fails to clearly set forth his legal claims for relief. The absence of a clear

                                   7   and succinct articulation of the legal claims for relief impedes the Court’s ability to determine

                                   8   whether particular claims should be treated as “second” or as “successive” claims.

                                   9          Before determining whether the second/successive petition should be permitted to go

                                  10   forward, the Court first wants to hear from the parties. (The parties are reminded that the

                                  11   determination whether the petition should be permitted to go forward is a separate determination

                                  12   that will be made before the Court decides whether respondent should be required to file an answer
Northern District of California
 United States District Court




                                  13   to address the merits of the claims.) Accordingly,

                                  14          1.        The clerk shall serve by certified mail a copy of this order, the petition and all

                                  15   attachments thereto upon Respondent and Respondent's attorney, the Attorney General of the State

                                  16   of California.

                                  17          2.        No later than January 31, 2020, Smith must file and serve an amendment to his

                                  18   amended petition in which he sets out a short statement of each of his legal claims for habeas relief.

                                  19   Each claim should (a) identify the specific federal constitutional provision that has been violated,

                                  20   (b) provide a 1-2 sentence description of the facts showing that the provision was violated, and (c)

                                  21   list up to three cases from the U.S. Supreme Court that most strongly support the claim. Smith,

                                  22   rather than counsel, must personally verify the amended petition and the amendment thereto.

                                  23          3.        No later than February 3, 2020, Smith must file and serve a motion to proceed with

                                  24   a second/successive petition showing that he meets the requirements of § 2244(b)(2). Smith is

                                  25   encouraged to submit his own declaration addressing the diligence requirement of

                                  26   § 2244(b)(2)(B)(i) as well as any information he has regarding the manner in which his and Turner’s

                                  27   fingerprints came to be on the newspaper and poster board.

                                  28          4.        No later than March 2, 2020, Respondent must file and serve his opposition, if any,
                                                                                          2
                                   1   to the motion to proceed with a second/successive petition.

                                   2          5.      No later than March 16, 2020, Smith must file and serve his reply, if any.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 13, 2020

                                   6                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
